Citation Nr: 0842421	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-23 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether an overpayment of VA compensation benefits was 
properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1962 to March 
1993, including as a prisoner-of-war for five years and three 
months.  

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The veteran testified in support of his claim at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in October 2008.  A transcript of the veteran's 
hearing testimony is now of record.

For the reasons that follow, the Board REMANDS this claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


REMAND

From April 1993 to February 2002, the veteran received VA 
disability compensation benefits at a rate reflecting, in 
part, a dependent spouse.  In March 2002, the veteran and his 
spouse divorced.  The veteran notified the RO of this divorce 
by submission of related documents, which the RO received on 
December 9, 2002.  The RO did not initially take action in 
response to the veteran's submission in this regard.  The 
veteran subsequently submitted additional documents 
indicating that he had remarried on October 25, 2003, which 
the RO received on November 12, 2003.  By letter dated 
February 2004, the RO informed the veteran that it had just 
learned of the veteran's October 24, 2001 divorce (incorrect 
date) and, based on this information, must remove the 
veteran's former spouse from his monthly benefits before 
adding his present spouse.  The RO also informed the veteran 
that its action in this regard would create an overpayment, 
the exact amount of which the RO would later inform the 
veteran by separate letter.  

The follow-up letter to which the RO referred in February 
2004 is not in the claims file.  Moreover, there is no other 
documentation of record identifying the amount of, or 
explaining how the RO derived, the overpayment at issue in 
this case.  According to a May 2004 Report of Contact of 
record, the veteran telephoned the RO regarding this matter 
and the RO told the veteran the amount of the overpayment.  
The veteran now disputes this amount.  Additional action is 
necessary before the Board decides this claim.  

First, in a VA Form 21-4138 (Statement In Support Of Claim) 
dated in October 2008 and during his October 2008 hearing, 
the veteran clearly and succinctly set forth the alleged 
errors the RO made in calculating the overpayment.  The Board 
cannot, however, determine whether the RO erred as alleged in 
the absence of written documentation noting in detail the 
amount of, and the basis for, the overpayment.  Such written 
documentation should include: the amount of money withheld 
from the veteran's disability compensation benefits monthly 
from 2002 to 2004; the sum of these monthly withholdings; the 
total amount of the overpayment of benefits that resulted for 
the period extending from March 22, 2002, the date of the 
veteran's divorce, to October 24, 2003, the day before the 
veteran remarried; and the amount of the initial debt the RO 
assumed based on sole VA error in not processing the 
veteran's submissions until 2004.  Such documentation should 
also respond to the veteran's October 2008 VA Form 21-4138, 
wherein he claims that that the overpayment should be $2,366, 
not $2,746.  

Second, the veteran, who served in excess of 30 years, 
including for five years as a prisoner-of-war, is in receipt 
of retirement pay from the Department of Defense (DOD).  Due 
to the RO's previously noted actions, however, in 2004, DOD 
did not pay the veteran retirement benefits to which he is 
entitled in lieu of the overpaid VA disability compensation 
benefits, in the amount of $2,746.  Allegedly, DOD would have 
done so if the RO had notified DOD of the overpayment.  Given 
the veteran's extensive service and obvious sacrifice, the RO 
conduct a review to determine whether all appropriate notice 
has been sent to DOD regarding thereof all that transpired in 
this case, including the actions taken, the dates of those 
actions, and the overpayment that resulted.   

Third, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his or her 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate a claim.  As part of the notice, VA 
is to specifically inform the claimant and his of her 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 
3.159(b), (c) (2008); see also 73 Fed. Reg. 23,353, 23,356 
(Apr. 30, 2008) (to be codified at 38 C.F.R. 
§ 3.159).  

In this case, VA has not provided the veteran VCAA notice, 
adequate or otherwise, regarding his claim.  Any decision to 
proceed in adjudicating it would therefore prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to his claim, which 
satisfies the Court's holding, noted 
above.  Such notice should inform the 
veteran of the information and evidence 
necessary to substantiate his claim 
that the overpayment at issue was 
improperly created.  

2.  The RO should conduct a review to 
make certain that all appropriate notice 
has been sent to DOD's Defense Finance 
and Accounting Service at P.O. Box 7130 
in London, Kentucky 40742-7130 of the 
veteran's pay changes from 2002 to 2004.   

3.  The RO should associate with the 
claims file written documentation showing 
the following: the amount of money 
withheld from the veteran's disability 
compensation benefits monthly from 2002 
to 2004; the sum of these monthly 
withholdings; the total amount of the 
overpayment of benefits that resulted for 
the period extending from March 22, 2002, 
the date of the veteran's divorce, to 
October 24, 2003, the day before the 
veteran remarried; the amount of the 
initial debt the RO assumed based on sole 
VA error in not processing the veteran's 
submissions until 2004; and a response to 
the veteran's October 2008 VA Form 21-
4138, wherein he claims that that the 
overpayment should be $2,366, not $2,746.

4.  Readjudicate the veteran's claim 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).




_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



